DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims recite a relation curve reflecting a relation between RGB coefficients and that the correlated color temperature is determined according to a target correlation and a target conversion matrix, while Sarkar discloses a solution based on basic matrix calculation, such that adaptedRGB is calculated with a matrix to adjust the ratio of red, green and blue in equal proportions. However, it is unclear how the “basic matrix calculation” of Sarkar is different from the “target conversion matrix” of the claim. Sarkar creates a matrix, matAdapt (see section 0056), that is between tristimulus/XYZ values that reflect a perceptual value of white in an image for display and RGB coefficient values that are RGB responses to the XYZ white values, and used to convert color pixels of the image. The matrix in Sarkar would thus appear to correspond to the claimed conversion matrix between a tristimulus value of a white color displayable for the screen and the RGB coefficients. Further, Sarkar discloses a target correlation, the XYZ tristimulus to color temperature correlation which is used to decide which XYZ tristimulus coordinates to use (see sections 0054-0055). As discussed in the rejection, a 3000K CCT would have particular XYZ white point .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarkar (U.S. Publication 2020/0029061).

As to claim 1, Sarkar discloses a screen color conversion method, comprising: 
determining a target correlated color temperature corresponding to an adjustment operation for a correlated color temperature of a color in a screen (p. 5, 
determining a relation curve reflecting a relation between RGB coefficients and the correlated color temperature (p. 5, section 0055-p. 6, section 0059; p. 6, section 0062; coefficients to adapt the RGBin values at an input color temperature to adaptedRGB values at an output color temperature are calculated, as shown in the equations; the equation between input and output values can be visualized as a curve that would read on a “relation curve”) according to a target correlation and a target conversion matrix, wherein the target conversion matrix is a conversion matrix between a tristimulus value of a white color displayable for the screen and the RGB coefficients  (p. 5, section 0056-p. 6, section 0057; the matrix matAdapt is used to convert XYZ tristimulus white points and RGB values, and used for the coefficients relating RGBin and RGBadapted values), and the target correlation reflects a relation between the tristimulus value and the correlated color temperature (p. 5, sections 0054-0055; the XYZ tristimulus to color temperature correlation is used to decide which XYZ tristimulus coordinates to use; a 3000K CCT would have particular XYZ white point values, a 6500K CCT would have different XYZ white point values, etc.) determined according to a black body radiation locus (this is an inherent property of how color temperature is defined; a light source’s color temperature corresponds to the temperature of the black body radiator that is closest to the color of the light source);
determining target Red-Green-Blue (RGB) coefficients according to the relation curve and the target correlated color temperature (p. 5, section 0055-p. 6, section 0059; p. 6, section 0062; coefficients to adapt the RGBin values at an input color temperature 
and converting the color in the screen to a target color corresponding to the target correlated color temperature according to the target RGB coefficients (p. 5, section 0056-p. 6, section 0059; p. 6, section 0062; the input RGB color is transformed to a target adapted RGB color using the calculated coefficients). 

As to claim 8, see the rejection to claim 1. Further, Sarkar discloses a non-transitory computer readable storage medium having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor, the processor performs the method described (p. 8, sections 0080-0087; p. 9, section 0092; a processor in a logic machine reads instructions from a storage, such as a memory medium, and executes them). 

As to claim 9, see the rejections to claims 1 and 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Kwon (U.S. Publication 2016/0293139).

 As to claim 2, Sarkar does not disclose, but Kwon does disclose wherein the adjustment operation further comprises an operation of adjusting at least one of: 
the correlated color temperature when a blue light control mode of the screen is turned on (fig. 11-14; p. 9, section 0155; p. 9, section 0162; p. 10, section 0183; p. 11, section 0201-p. 12, section 0202; the CCT is adjusted, either immediately or gradually, to a lower level when the “eye saver” mode, which reduces blue light, is turned on), 

 
As to claim 3, Kwon discloses wherein: 
the blue light control mode further includes a preset number of blue light control levels, each blue light control level corresponding to one correlated color temperature (fig. 11; p. 9, sections 0154-0155; p. 9, section 0162; the blue light control level is stepped down a preset number of times, each with its own CCT, such as 6000K, to reach a final CCT, such as 4600K), and determining the correlated color temperature corresponding to the adjustment operation for the correlated color temperature of the color in the screen further includes determining the correlated color temperature corresponding to each blue light control level between a current blue light control level of the screen and a target blue light control level set in the adjustment operation as the target correlated color temperature (fig. 11; p. 9, sections 0154-0155; p. 9, section 0162; p. 10, section 0176; each step between the current 6500K and target 4600K has an associated determined CCT; the correspondence between the CCT and setting data for 

As to claim 10, see the rejection to claim 2.

As to claim 11, see the rejection to claim 3.

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of El-Ghoroury (U.S. Publication 2014/0340434).

As to claim 4, Sarkar discloses wherein before determining the target correlated color temperature corresponding to the adjustment operation for the correlated color temperature of the color in the screen, the method further comprising: 
determining the target conversion matrix (p. 5, section 0056; the transform matrix is predetermined, specified by the iCAM image appearance model) and avoiding color distortion when a color conversion is performed between a white color displayable on the screen and colors except for the white color (p. 6, sections 0057-0059; conversion between a native white color and an adapted color, which would be a color “except for the white color” is performed; the result is lighting-corrected in a perceptually accurate manner, which would appear to read on avoiding color distortion);  
and determining the relation curve based on the target correlation (p. 5, sections 0054-0055; the XYZ tristimulus to color temperature correlation is used to decide which XYZ tristimulus coordinates to use to determine the relation between input and output 
Sarkar does not expressly disclose, but El-Ghoroury does disclose that the conversion is according to a color gamut information of the screen (p. 6, sections 0059-0064; p. 8, section 0076-p. 9, section 0080; the conversion uses chromaticity x,y, coordinates of reference primaries R, G, and B for the display gamut) and a preset color correction matrix, where the preset color correction matrix is a color adaptation matrix preset according to a human eye color adaptation mechanism (p. 6, sections 0059-0064; the colors are corrected/converted using CIE values, which are based on how a human eye sees color, and thus read on a human eye color adaptation mechanism). The motivation for this is to match color occupancy of a frame’s pixels while avoiding color artifacts (p. 6, sections 0059-0060). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sarkar to convert according to screen gamut information and a preset correction matrix according to a human eye color adaptation mechanism in order to match color occupancy of a frame’s pixels while avoiding color artifacts as taught by El-Ghoroury.
 

determining a first conversion matrix between the tristimulus value and the RGB coefficients according to the color information and a tristimulus value of a reference white of the screen (p. 5, section 0054-p. 6, section 0059; tristimulus/XYZ values of a source/reference white are determined for setting up the matrices for chromatic adaption).
Sarkar does not disclose, but El-Ghoroury discloses that the conversion is according to color gamut, where the color gamut information includes a color coordinate of a standard red of the screen, a color coordinate of a standard green of the screen, a color coordinate of a standard blue of the screen (p. 6, sections 0059-0064; p. 8, section 0076-p. 9, section 0080; the conversion uses chromaticity x,y, coordinates of reference primaries R, G, and B for the display gamut), and modifying the first conversion matrix based on the color correction matrix to obtain the target conversion matrix (p. 6-7, section 0065; p. 8, section 0076-p. 9, section 0080; the color correction matrix and another conversion matrix are multiplied to obtain a target matrix for conversion). Motivation for the combination for references is given in the rejection to claim 4.

As to claim 12, see the rejection to claim 4.

As to claim 13, see the rejection to claim 5.
 
s 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of El-Ghoroury and further in view of Hoshuyama (U.S. Patent 6,906,744).

As to claim 6, Sarkar discloses wherein the white color displayable by the screen corresponds to a white point in a chromaticity diagram (p. 5, sections 0051-0053; the white point of the screen corresponds to particular chromaticity coordinates in a chromaticity diagram), and determining the relation curve based on the target correlation and the target conversion matrix further comprises: 
determining, according to a black body radiation locus in the chromaticity diagram, a correlation between a tristimulus value of the white point and the correlated color temperature as the target correlation (p. 5, section 0053; an association between chromaticity coordinates defining white points and color temperature is shown; as noted in the rejection to claim 1, the black body radiation locus’s chromaticity properties are inherently a property of how color temperature is defined);  
converting a plurality of sets of tristimulus values corresponding to all white points in the chromaticity diagram to a plurality of sets of RGB coefficients corresponding to the white points based on the target conversion matrix (p. 5, section 0053-p. 6, section 0059; p. 7, section 0074; conversion is performed multiple times for all white points corresponding to multiple different lighting conditions);  
acquiring a plurality of correlated color temperatures corresponding to the white points according to the plurality of sets of tristimulus values and the target correlation (p. 5, section 0053-p. 6, section 0059; each white point correlates to a color temperature, 
Sarkar does not disclose, but Hoshuyama does disclose performing curve fitting on the plurality of correlated color temperatures and the plurality of sets of RGB coefficients to obtain the relation curve (fig. 7; col. 9, lines 45-53; col. 13, lines 9-25; values correlating the color component gain values and color temperatures are calculated and plotted as a curve, represented by lookup tables for conversion). The motivation for this is to correctly display a hue of skin color (col. 1, lines 40-55). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sarkar and El-Ghoroury to fit a curve relating a plurality of CCTs and a plurality of RGB coefficients in order to correctly display a hue of skin color as taught by Hoshuyama

As to claim 14, see the rejection to claim 6.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar in view of Huh (U.S. Publication 2004/0189630)

As to claim 7, Sarkar does not expressly disclose, but Huh does disclose wherein the target RGB coefficients further comprise an R value conversion coefficient, a G value conversion coefficient, and a B value conversion coefficient, and converting the color in the screen to the target color corresponding to the target correlated color temperature further includes converting an R value, a G value, and a B value in RGB 

As to claim 15, see the rejection to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AARON M RICHER/Primary Examiner, Art Unit 2612